991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George H. VAN WAGNER, III, Plaintiff-Appellant,v.Gregory STAMBAUGH;  Peter Greenspun, Defendants-Appellees.
No. 92-6844.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 19, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-91-1554-AM)
George H. Van Wagner, III, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
George H. Van Wagner, III, appeals from the district court's order dismissing his case without prejudice for failure to file a short and plain statement of the court's jurisdiction pursuant to Fed.  R. Civ. P. 8(a)(1).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Van Wagner v. Stambaugh, No. CA91-1554-AM (E.D. Va.  July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED